

115 SRES 649 ATS: Recognizing the contributions of American Viticultural Areas and winegrowing regions.
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 649IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Mr. Blunt (for himself, Mr. Merkley, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the contributions of American Viticultural Areas and winegrowing regions.
	
 Whereas wineries and vintners in the United States contribute to the economic and cultural life of the United States;
 Whereas the economic contributions of wineries and vintners in the United States are significant and expansive, and are attributable to the activities of growers, suppliers, researchers, marketers, wholesalers, distributors, retailers, and others;
 Whereas the wine industry in the United States is estimated to have directly and indirectly generated more than $219,000,000,000 for the economy of the United States in 2017;
 Whereas there are more than 10,000 wineries operating in all 50 States; Whereas many of those wineries are small businesses and family owned;
 Whereas the wine industry directly employs nearly 1,000,000 people in the United States and supports nearly 300,000 jobs in industries that supply goods and services to winegrowers and wineries;
 Whereas the wages earned by people directly employed by wineries and the wine industry totaled more than $33,000,000,000 in 2017;
 Whereas wineries and wine regions drive economic activity through the production, distribution, and sale of wine, and attract substantial tourism-related interest and spending;
 Whereas wine regions in the United States host more than 43,000,000 tourists and generate nearly $18,000,000,000 in tourism expenditures each year;
 Whereas wine tourism supported 375,000 jobs that paid more than $10,000,000,000 in wages in 2017; Whereas an American Viticultural Area (referred to in this preamble as an AVA) is a designated wine-growing region in the United States that has distinguishing features that affect viticulture, including climate, geology, soil, physical features, and elevation;
 Whereas 2018 marks the 40th anniversary of the publication of the Decision of the Department of the Treasury to establish the AVA designation system;
 Whereas the first AVA was approved on June 20, 1980, in Augusta, Missouri; Whereas the State of Missouri—
 (1)has a history of wine production that dates back to the first half of the 19th century; and
 (2)is part of 5 AVAs, including the Hermann, Loess Hills District, Ozark Highlands, and Ozark Mountain areas;
 Whereas the first AVA in the State of Oregon was approved on December 1, 1983, as the Willamette Valley AVA;
 Whereas the State of Oregon— (1)has a history of growing wine grapes that dates back to 1847; and
 (2)is part of the following 18 AVAs: the Applegate Valley, Chehalem Mountains, Columbia Gorge, Columbia Valley, Dundee Hills, Elkton Oregon, Eola-Amity Hills, McMinnville, Red Hill Douglas County, Ribbon Ridge, the Rocks District of Milton-Freewater, Rogue Valley, Snake River Valley, Southern Oregon, Umpqua Valley, Walla Walla Valley, Willamette Valley, and Yamhill-Carlton District areas;
 Whereas, as of August 15, 2018, there are 242 AVAs in the United States, which are located in the following 33 States: Arizona, Arkansas, California, Colorado, Connecticut, Georgia, Idaho, Illinois, Indiana, Iowa, Kentucky, Louisiana, Missouri, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, Tennessee, Texas, Virginia, Washington, West Virginia, and Wisconsin;
 Whereas at least 85 percent of a wine must be derived from grapes grown within the boundaries of an AVA in order to use the AVA name on the label for that wine;
 Whereas an AVA designation— (1)allows vintners to describe more accurately the origin of the wine;
 (2)helps vintners build and enhance the reputation and value of the wine produced;
 (3)allows consumers to attribute a given quality, reputation, or other characteristic to a wine made from grapes grown in an AVA; and
 (4)helps consumers identify wines to purchase;
 Whereas an appellation of origin, such as an AVA designation, can assist wine producers in the United States in establishing distinctive names of places in the United States in global markets and create valuable export opportunities;
 Whereas wine exports generated more than $1,600,000,000 for producers in the United States in 2017, which is a 4-fold increase over the past 20 years;
 Whereas the protection of an AVA term, or other appellation of origin, in a foreign country helps vintners effectively promote products and increases awareness of the region of origin;
 Whereas the wine industry of the United States is growing and accounts for 10 percent of global wine production;
 Whereas wine-growing regions and wine growers in the United States— (1)contribute to the economic prosperity of the United States; and
 (2)enhance the cultural prestige of the United States by developing and sharing wines that are recognized throughout the world;
 Whereas consumers in the United States have benefitted from the rich diversity and extraordinary quality of wines and wine-growing regions in the United States; and
 Whereas responsibly enjoying wine often serves to enhance the richness of life and brings family and friends closer together: Now, therefore, be it
	
 That the Senate— (1)recognizes the significant contributions made by wines and distinctive wine-growing regions in the United States to the economic and cultural life of the United States;
 (2)recognizes the value created in domestic and foreign markets by promoting wines from distinctive wine-growing regions in the United States, including wines protected by an American Viticultural Area designation or other appellation of origin; and
 (3)supports efforts to promote awareness of and appreciation for distinctive wine-growing regions in the United States both in the United States and abroad.